             Case 5:20-cv-02683-TSH Document 1 Filed 04/17/20 Page 1 of 6




 1   John van Loben Sels, Esq. (SBN 201354)
     jvanlobensels@fishiplaw.com
 2   Jennifer Shih, Esq. (SBN 276225)
     jshih@fishiplaw.com
 3   Fish IP Law, LLP
     2603 Main Street, Suite 1000
 4   Irvine, California 92614-4271
     Telephone: 949-943-8300
 5   Facsimile: 949-943-8358
 6   Attorneys for Plaintiff,
     X17, Inc.
 7
 8                       UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10
11   X17, Inc., a California corporation,   Case No.: 5:20-cv-2683
12                      Plaintiff,
13                      v.                  COMPLAINT FOR COPYRIGHT
                                            INFRINGEMENT (17 U.S.C. § 101 et
14   YAHOO!, INC. and VERIZON               seq.) AND CONTRIBUTORY
     COMMUNICATIONS, INC.                   COPYRIGHT INFRINGEMENT
15                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                Case 5:20-cv-02683-TSH Document 1 Filed 04/17/20 Page 2 of 6




 1   Plaintiff X17, Inc. (“X17”) alleges as follows:
 2                                       THE PARTIES
 3         1.       Plaintiff X17, Inc. is a California corporation with offices located at
 4   1301 Amalfi Drive, Pacific Palisades, CA 92072. X17 hosts a vast digital archive
 5   of photographs of the biggest celebrities and newsmakers at x17agency.com.
 6         2.       Defendant Yahoo! Inc., is a Delaware corporation with offices located
 7   at 701 1st Avenue, Sunnyvale, CA 94089.
 8         3.       Defendant Verizon Communications, Inc. (“Verizon”) is a Delaware
 9   corporation with offices located at 1095 Avenue of the Americas New York, NY.
10         4.       Plaintiff is informed and believes that Verizon’s business was branded
11   Oath after the acquisition of Yahoo, Inc. and AOL, Inc.
12         5.       Defendant Yahoo! Inc., and Verizon Communications, shall be
13   collectively referred to as “Yahoo” or “Defendants”.
14                              JURISDICTION AND VENUE
15         6.       This is a civil action seeking damages and injunctive relief for
16   copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
17   101, et seq.
18         7.       This Court has subject matter jurisdiction over this action pursuant to
19   28 U.S.C. §§ 1331 and 1338(a).
20         8.       This Court has personal jurisdiction over Defendants because
21   Defendant Yahoo! Inc.’s principal place of business is located in this district.
22         9.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)-(c),
23   and/or § 1400(a).
24                                FACTUAL ALLEGATIONS
25         10.      X17 brings this action seeking redress for Defendants’ infringement
26   of the copyright Registration Nos. VA2-192-327 and VA2-192-328 (the “Works”).
27         11.      A true and correct copy of the Works is attached hereto as Exhibit A.
28         12.      Yahoo and X17 entered into a Content License Agreement on January
                                                -1-
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
             Case 5:20-cv-02683-TSH Document 1 Filed 04/17/20 Page 3 of 6




 1   11, 2012, which terminated on December 9, 2018 (“Content License Agreement”).
 2         13.      Yahoo decided not to renew the Content License Agreement upon
 3   termination.
 4         14.      On or about December 18, 2018, X17 reached out to Yahoo regarding
 5   the possibility of a renewed license agreement and did not receive a response.
 6         15.      On or about November 14, 2018, X17 sent an email to Yahoo
 7   providing notice that the use of X17’s images from content partners such as Time,
 8   Inc./People, Conde Nast/Advance, U.S. Weekly, Entertainment Tonight, etc.
 9   (“Content Partners”) would be prohibited.
10         16.      At no time did X17 grant distribution and/or syndication rights of the
11   Works to any of Yahoo’s Content Partners.
12         17.      From January 1, 2019 to present, Plaintiff is informed and believes
13   that Yahoo improperly reproduced, published, and transmitted numerous X17
14   photographs including but not limited to the below (“Infringing Photographs”)
15   without a license:
        • https://www.yahoo.com/lifestyle/selena-gomez-wore-sold-urban-
16
        165502556.html
17      •   https://finance.yahoo.com/news/meet-bella-gigis-favorite-shoe-
18      184018269.html
        • https://finance.yahoo.com/news/curious-case-kanye-west-shoes-
19      212959219.html
        •   https://www.yahoo.com/entertainment/david-foster-katharine-mcphee-
20
        stroll-183547784.html
21      •   https://finance.yahoo.com/news/kourtney-kardashian-does-her-holiday-
22      162740583.html
        • https://www.yahoo.com/entertainment/kourtney-kardashian-does-her-
23      holiday-162740583.html
        • https://www.yahoo.com/entertainment/kylie-jenner-kim-kardashian-look-
24
        152126008.html
25      •   https://finance.yahoo.com/news/kylie-jenner-kim-kardashian-look-
26      152126008.html
        •   https://www.yahoo.com/lifestyle/kylie-jenner-claims-paparazzi-photos-
27      143021515.html
28

                                               -2-
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
              Case 5:20-cv-02683-TSH Document 1 Filed 04/17/20 Page 4 of 6




        •  https://finance.yahoo.com/news/justin-bieber-hailey-baldwin-best-
 1
        152244903.html
 2      • https://www.yahoo.com/entertainment/jennifer-garner-apos-apos-number-

 3      161138921.html
        •   https://finance.yahoo.com/news/jennifer-garner-apos-apos-number-
 4      161138921.html
        •   https://www.yahoo.com/entertainment/ben-affleck-enters-rehab-third-
 5
        014711297.html
 6      •  https://finance.yahoo.com/news/ben-affleck-enters-rehab-third-
 7      014711297.html
        • https://www.yahoo.com/lifestyle/kim-kardashian-west-takes-dior-
 8      144612263.html
 9      • https://www.yahoo.com/lifestyle/kanye-west-sneaker-socks-
        171343309.html
10      • https://finance.yahoo.com/news/kristen-stewart-stella-maxwell-spending-

11      184533976.html
        • https://news.yahoo.com/news/kristen-stewart-stella-maxwell-spending-
12      184533976.html
13      • https://finance.yahoo.com/news/ben-affleck-lindsay-shookus-step-
        201928072.html
14      • https://www.yahoo.com/entertainment/britney-spears-sam-asghari-step-
15      001153231.html
        • https://www.yahoo.com/entertainment/lily-collins-noah-centineo-just-
16      010319361.html
17
18          18.      Yahoo’s Content Partners did not remove the Works or the Infringing
19   Photographs.
20          19.      X17 is entitled to redress for Defendants’ willful, knowing, and
21   purposeful use and exploitation of the Works, for its own financial benefit with
22   full knowledge that such use constituted infringement of, and was in disregard of,
23   X17’s rights.
24
                                         COUNT I
25                             COPYRIGHT INFRINGEMENT
                                 (17 U.S.C. §§ 106 and 501)
26
27          20.      Plaintiff incorporates by reference the above Paragraphs as if fully set
28   forth herein.

                                                 -3-
                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
              Case 5:20-cv-02683-TSH Document 1 Filed 04/17/20 Page 5 of 6




 1         21.       X17 is the sole owner of a valid U.S. copyright registration in the
 2   Works.
 3         22.       Through Defendants conduct as alleged herein, Defendants have
 4   infringed X17’s copyright in the Works in violation of both Sections 106 and 501
 5   of the Copyright Act, 17 U.S.C. §§ 106 and 501.
 6         23.       Defendants’ acts of infringement are willful, intentional, and
 7   purposeful, in disregard of and with indifference to X17’s rights.
 8         24.       As a direct and proximate result of Defendants’ conduct constituting
 9   copyright infringement, X17 is entitled to his election of statutory damages under
10   17 U.S.C. § 504(c), or his actual damages in an amount to be proven at trial.
11         25.       X17 is also entitled to Defendants’ profits attributable to the
12   infringement, pursuant to 17 U.S.C. § 504(b), including an accounting of, and a
13   constructive trust with respect to such profits.
14         26.       X17 is further entitled to his attorneys’ fees and full costs pursuant to
15   17 U.S.C. § 505 and otherwise according to law.
16
                                   COUNT II
17                   CONTRIBUTORY COPYRIGHT INFRINGEMENT
18         27.       Plaintiff incorporates by reference the above Paragraphs as if fully set
19   forth herein.
20         28.       Plaintiff is informed and believes and alleges that Defendants,
21   knowingly induced, participated in, aided and abetted, and resultantly profited
22   from the reproduction, and/or creation of derivative works based on the Works.
23         29.       Plaintiff is informed and believes that Defendants induced the
24   Content Partners’ infringement of the Works.
25         30.       By reason of the Defendants, Plaintiff has suffered and will continue
26   to suffer substantial damages to its business in an amount to be established at trial.
27         31.       Plaintiff is entitled to disgorgement of Defendants’ profits directly
28   and indirectly attributable to Defendants’ infringement of the Works in an amount

                                                  -4-
                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
              Case 5:20-cv-02683-TSH Document 1 Filed 04/17/20 Page 6 of 6




 1   to be established at trial.
 2
 3                                   PRAYER FOR RELIEF
 4          WHEREFORE, Plaintiff prays for judgment against Defendants, and each
 5   of them, jointly and severally as follows:
 6          1. For damages in such amount as may be found, or as otherwise permitted
 7             by law.
 8          2. Preliminarily and permanently enjoining Defendants, its agents,
 9
               servants, employees, officers and all persons and entities in active
10
               concert and participation with them from using X17’s Works.
11
            3. For an accounting of, and the imposition of constructive trust with
12
               respect to, Defendants’ profits attributable to its infringement of X17’s
13
               copyright in the Work.
14
15          4. For prejudgment interest according to law.

16          5. For X17’s reasonable attorneys’ fees, costs, and disbursements in this

17             action.
18          6. For such other and further relief as the Court may deem just and proper.
19
20                                 DEMAND FOR JURY TRIAL
21   Plaintiff demands a trial by jury.
22
23
24   Date: April 17, 2020                    FISH IP LAW, LLP
25
26                                     By: /s/ John van Loben Sels
                                              John van Loben Sels
27                                            Attorneys for Plaintiff
28

                                               -5-
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
